DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 requires a variation “according to a prescribed function describing a change in the division” which is found to not be limiting because it is unclear what type of functions may be prescribed or what change in the division means.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stieglitz (US 2006/0240134).

	In reference to Claim 20, Stieglitz discloses a segment block ([0025]) (lamella block) for calibrating ([0025]) an extrusion process, where the segment block has multiple lamellae ([0026]) that are distanced by parallel grooves ([0026]) along the body of the structure (Fig. 3, Item 18 segments, Item 16 segment block; and Fig. 2, Item 18 segments, Item 16 segment block) (longitudinal direction), in succession ([0024]) (variable design for the lamellae) with segments having varying widths between them (Fig. 5, Items 18’ and 18’’ segments) (varies according to a prescribed function describing a change in the division).

	In reference to Claim 21, Stieglitz discloses the lamella block of Claim 20, as described above.
	Stieglitz discloses the segment block has multiple lamellae ([0026]) distanced by parallel grooves ([0026]) (division of the lamella structure) along the body of the structure (Fig. 3, Item 18 segments, Item 16 segment block; and Fig. 2, Item 18 segments, Item 16 segment block) (longitudinal direction), in succession ([0024]) with segments having varying widths between them (Fig. 5, Items 18’ and 18’’ segments) (varies continuously).

In reference to Claim 22, Stieglitz discloses the lamella block of Claim 20, as described above.
	Stieglitz discloses segments having varying widths between them (Fig. 5, Items 18’ and 18’’ segments) (varies randomly).

	In reference to Claim 23, Stieglitz discloses the lamella block of Claim 20, as described above.
	Stieglitz discloses the segment block has multiple lamellae ([0026]) that are distanced by parallel grooves ([0026]) along the body of the structure (Fig. 3, Item 18 segments, Item 16 segment block; and Fig. 2, Item 18 segments, Item 16 segment block) (longitudinal direction).

	In reference to Claim 24, Stieglitz discloses the lamella block of Claim 20, as described above.
	Stieglitz discloses the segment block has multiple lamellae ([0026]) along the body of the structure (Fig. 3, Item 18 segments, Item 16 segment block; and Fig. 2, Item 18 segments, Item 16 segment block) (longitudinal direction).

	In reference to Claim 25, Stieglitz discloses the lamella block of Claim 20, as described above.
	Stieglitz discloses the segment block ([0026]) (lamella block) are on spindle carriers ([0026]-[0028], Item 20) (carrier structure).

	In reference to Claim 26, Stieglitz discloses the lamella block of Claim 25, as described above.
	Stieglitz discloses the spindle carriers ([0026]-[0028], Item 20) (carrier structure) and multiple lamellae ([0026]) are made of materials ([0010]-[0014]).

	In reference to Claim 27, Stieglitz discloses the lamella block of Claim 20, as described above.
	Stieglitz discloses the segment block ([0026]) (lamella block) has a design (Figs 1-5) (integrally designed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz (US 2006/0240134) as applied to Claim 20 above, and further in view of Korkama, et al. (US 2018/0170115).

	In reference to Claim 28, Stieglitz discloses the lamella block of Claim 20, as described above.
	Stieglitz does not disclose the lamella block is manufactured by means of 3D printing or an additive manufacturing process.
	Korkama discloses 3D printing the lamella plates used to mold the product ([0067], [0096], [0128]).
	It would have been obvious to create the lamella block of Stieglitz using the 3D printing process of Korkama because the 3D printing process ensures the ability to create the crisp edges needed for the lamellae ([0096]).

Response to Arguments
Applicant’s arguments with respect to Claims 20-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742